Wyly, J.
In this suit on a promissory note, there was judgment against the maker thereof, J. Yiosca, Jr., and he has appealed. The plea of Ksjsendens is not well founded. The plaintiff is not shown to have acquired the note from the payee after maturity, and therefor the equities pleaded can not avail the appellant. Besides, the account or indebtedness of the payee to the appellant in a suit pending on appeal, can not compensate the note held by the plaintiff, even though she acquired it after due.
Judgment affirmed.